DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
This Office action is Non-Final.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 07/17/2019 and 01/07/2021 have been considered by the Examiner and made of record in the application file.
Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,417,239 (‘239). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the already allowed ‘239 patent, furthermore, the ‘239 patent’s claims encompasses the claims of instant claims.
Claims 5 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,417,239 (‘239) in view of Branson et al. (US 2012/0047505 A1, also cited on the IDS dated on 01/07/2021) hereinafter “Branson ‘505”.
With respect to claims 5 and 16, the ‘239 patent did not teach determining, for each of the at least one lookup predictive event occurring during execution of the data streaming application, whether a respective lookup operation may be delayed after detection of a corresponding lookup predictive event.
However, Branson ‘505 teaches determining, for each of the at least one lookup predictive event occurring during execution of the data streaming application, whether a respective lookup operation may be delayed after detection of a corresponding lookup predictive event [see ¶0036, disclosing upon determining that the estimated processing time exceeds the predetermined threshold time, the EPT component 245 delays processing the given tuple; For example, the EPT component 245 may delay the processing of the tuple until the PE 235 specified by the primary execution path becomes idle].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the ‘239 patent with the estimated processing time (EPT) component as taught by Branson ‘505.  Doing so would have enhanced the ‘239 patent to delay or re-route the processing of the particular tuple, such that the data contained in the tuple is not lost to the stream application. These advantages are particularly relevant to stream Branson ‘505, see ¶0044].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Branson et al. (US 2014/0136176 A1, also cited on the IDS filed on 07/17/2019) hereinafter “Branson”, further in view of Cammert et al. (US 2016/0048565 A1, also cited on the IDS filed on 07/17/2019) hereinafter “Cammert”.
With respect to claims 1, 6 and 12, Branson teaches non-transitory computer-readable media programs and a data processing apparatus supporting execution of a data streaming application [see Abstract, disclosing processing a stream of tuples may comprise receiving a stream of tuples to be processed by a plurality of processing elements operating on one or more computer processors], comprising:
at least one physical processor [see Fig. 2, disclosing a plurality of computer processors (205)];
at least one physical memory [see Fig. 2, disclosing memory (225)];
using lookup predictive profiling data to identify at least one lookup predictive event occurring during execution of a data streaming application, each lookup predictive event predicting respective data which will need to be retrieved by a respective processing element of said data streaming application [see Abstract, disclosing a model of performance for processing the stream of tuples at runtime, wherein one or more tuples from the stream of tuples potentially cause adverse performance];  (emphasis added)
a data streaming application embodied as instructions executable on the at least one processor and storable in the at least one memory, the data streaming application implementing an operator graph having a plurality of processing elements which operate on data tuples being transferred among processing elements of the plurality of processing elements [see ¶0025, disclosing one or more processing elements 235 (described below) may be stored in the memory 225; A processing element 235 may include one or more stream operators 240 (described below)…The memory 225 is generally included to be representative of a random access memory, e.g., Static Random Access Memory (SRAM), Dynamic Random Access Memory (DRAM), or Flash; also, see Fig. 1, disclosing operator graph (132)];
an anticipatory lookup function embodied as instructions executable on the at least one processor and storable in the at least one memory, wherein the anticipatory lookup function detects at least one lookup predictive event occurring during processing of a respective tuple in a respective antecedent processing element, each lookup predictive event predicting respective data which will need to be retrieved by a respective subsequent processing element of said data streaming application processing the respective tuple after the antecedent processing element processes the respective tuple, and responsive thereto, initiates retrieval of the respective data which the respective lookup predictive event predicts will need to be retrieved by the see ¶0005, disclosing the method may comprise predicting a parameter for a tuple from the stream of tuples, the parameter indicating a potential for adverse performance, the predicting including using the model; The method may also include modifying processing of the tuple if the parameter falls outside a threshold; also, see ¶0061-0063, disclosing  when a tuple may be transmitted to a bypass execution path, e.g., the bypass execution path 620. In operation 810, a suspect poison tuple is received by a stream operator 630; The stream operator 630 may further examine if the tuple may negatively impact performance in operation 812. In another embodiment, the TMS 340 may determine whether a suspect poison tuple negatively impacts system performance; If a tuple is unrecognizable, such as a license plate that is blurry in the previously mentioned example, then the tuple may proceed according to operation 816. In operation 816, the tuple may be removed from the stream operator 630 and transmitted to stream operator 622; In operation 812, the stream operator, such as stream operator 630, may determine that the tuple may not negatively impact performance of the operator graph 600 by further analysis].
Branson teaches the non-transitory computer-readable media and data processing apparatus, as referenced above.
Branson does not explicitly teach profiling (while one of ordinary skill in the art may interpret the models taught by Branson as being profiles).
However, Cammert drawn to the same field of invention investigates event streams in complex event processing (CEP) application, see Abstract, and explicitly see ¶0009-0010, disclosing it will be appreciated that it would be desirable to address issues associated with CEP developers facing event streams with unknown characteristics, e.g., by providing tools that assist in the definition of business logic, stream analysis, and generation of output; and assist a CEP developer by providing event stream profiles. And by providing the developer with a set of profiles of the available event streams, the operational CEP queries can be defined with potentially more reliable and deeper knowledge about a stream's behavior]
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the streaming environment as taught by Branson with the event streams profiles as taught by Cammert.  Doing so would have enhanced Branson by providing the developer with a set of profiles of the available event streams, the operational CEP queries can be defined with potentially more reliable and deeper knowledge about a stream's behavior [Cammert, see ¶0010].
With respect to claims 2 and 13, the combination of Branson and Cammert teaches the non-transitory computer-readable media programs of claims 1 and 12, as referenced above.  The combination as modified further teaches wherein said lookup predictive profiling data comprises data obtained by collecting trace data from at least one execution instance of said data streaming application, and analyzing the collected trace data to produce lookup predictive profiling data [Branson, see ¶0048, disclosing a performance requirement or condition may be associated with the model and may be based on historical data
With respect to claims 3 and 8, the combination of Branson and Cammert teaches the non-transitory computer-readable media and data processing apparatus of claims 1 and 6, as referenced above.  The combination as modified further teaches wherein said lookup predictive event comprises a tuple of specified type detected at a specified location in an operator graph of said data streaming application [see ¶0046, disclosing the model 316 may feed into the TMS 340 when processing a tuple that has similar attributes to tuples previously processed by the operator graph 600. In the shown example, the TMS 340 may compare a predicted value for a parameter, which may be referred to as a prediction, such as processing time, with a threshold value for the parameter that may be established by a user; The predicted value for the parameter may be derived from the model 316 using profiled results from previous tuples, e.g., historical data].
With respect to claims 4, 9 and 15, the combination of Branson and Cammert teaches the non-transitory computer-readable media programs and data processing apparatus of claims 3, 8 and 14, as referenced above.  The combination as modified further teaches wherein said lookup predictive event further comprises at least one of: (a) an attribute value within a specified range, the attribute being an attribute of the tuple of specified type detected at the specified location in the operation graph, and (b) a value of at least one external state variable [see ¶0046, disclosing the TMS 340 may compare a predicted value for a parameter, which may be referred to as a prediction, such as processing time, with a threshold value for the parameter that may be established by a user
With respect to claim 10, the combination of Branson and Cammert teaches data processing apparatus of claim 6, as referenced above.  The combination as modified further teaches a plurality of computer systems each having a respective at least one physical processor and a respective physical memory; at least one network supporting communication of data among said plurality of computer systems; and wherein each computer system of said plurality of computer systems embodies at least one respective node of said data streaming application [Branson, see ¶0023, disclosing the computing infrastructure 100 includes a management system 105 and two or more compute nodes 110A-110D--i.e., hosts--which are communicatively coupled to each other using one or more communications networks 120. The communications network 120 may include one or more servers, networks, or databases, and may use a particular communication protocol to transfer data between the compute nodes 110A-110D; also, see Fig. 2, see Fig. 2, disclosing a plurality of computer processors (205) and memory (225)].
With respect to claim 11, the combination of Branson and Cammert teaches data processing apparatus of claim 10, as referenced above.  The combination as modified further teaches wherein said plurality of computer systems include a management system supporting executing of a stream manager [Branson, see ¶0030, disclosing the memory 325 may store a stream manager 134; The stream manager 134 may be a part of the management system 105; The stream manager 134 may also contain a tuple management system 340, which is described further in FIG. 6; The tuple management system (TMS) 340 may stand alone or may be a part of a particular compute node]; and wherein said stream manager generates data identifying lookup predictive events for use by said anticipatory lookup function [Branson, see ¶0045, disclosing the TMS 340 may also receive a model 616 of possible errors or expected processing times above a threshold of a parameter; The model 616 provides data that allows the TMS 340 to form a prediction regarding which tuples will be potentially adverse or will likely become a poison tuple].
With respect to claim 14, the combination of Branson and Cammert teaches the non-transitory computer-readable media of claim 12, as referenced above.  The combination as modified further teaches wherein said lookup predictive event comprises a tuple of specified type detected at the second processing element [see ¶0046, disclosing the model 316 may feed into the TMS 340 when processing a tuple that has similar attributes to tuples previously processed by the operator graph 600. In the shown example, the TMS 340 may compare a predicted value for a parameter, which may be referred to as a prediction, such as processing time, with a threshold value for the parameter that may be established by a user; The predicted value for the parameter may be derived from the model 316 using profiled results from previous tuples, e.g., historical data].
With respect to claim 7, the combination of Branson and Cammert teaches data processing apparatus of claim 6, as referenced above.  The combination as modified further teaches a profile data analytic function embodied as instructions executable on the at least one processor and storable in the at least one memory, a wherein said profile data analytic function analyzes trace data collected from at least one execution instance of said data streaming application to produce lookup predictive profiling data, said anticipatory lookup function using said lookup predictive profiling dat to identify the at least one lookup predictive event [Branson, see ¶0045, disclosing the TMS 340 may also receive a model 616 of possible errors or expected processing times above a threshold of a parameter; The model 616 provides data that allows the TMS 340 to form a prediction regarding which tuples will be potentially adverse or will likely become a poison tuple; also, see ¶0048, disclosing a performance requirement or condition may be associated with the model and may be based on historical data].

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Branson and Cammert, further in view of Branson et al. (US 2012/0047505 A1, also cited on the IDS dated on 01/07/2021) hereinafter “Branson ‘505”.
With respect to claims 5 and 16, the combination of Branson and Cammert teaches the non-transitory computer-readable media programs of claims 1 and 12, as referenced above.  The combination does not teach determining, for each of the at least one lookup predictive event occurring during execution of the data streaming application, whether a respective lookup operation may be delayed after detection of a corresponding lookup predictive event.
However, Branson ‘505 teaches determining, for each of the at least one lookup predictive event occurring during execution of the data streaming application, whether a respective lookup operation may be delayed after detection of a corresponding lookup predictive event [see ¶0036, disclosing upon determining that the estimated processing time exceeds the predetermined threshold time, the EPT component 245 delays processing the given tuple; For example, the EPT component 245 may delay the processing of the tuple until the PE 235 specified by the primary execution path becomes idle].
Branson ‘505, see ¶0044].
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Branson et al. teaches windowing across operators in a streaming environment.
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563.  The examiner can normally be reached on General availability, Monday-Thursday: 9 a.m. to 6 p.m., then 8:30 p.m. to 9:30 p.m. and Friday: 9 a.m. to 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A CASANOVA/Primary Examiner, Art Unit 2165